845 F.2d 326
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LEASING SERVICE CORPORATION, Plaintiff-Appellee,v.FIRST TENNESSEE BANK NATIONAL ASSOCIATION, Defendant-Appellant.
No. 87-5557.
United States Court of Appeals, Sixth Circuit.
April 25, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges and GEORGE E. WOODS*, District Judge.
PER CURIAM:


1
Appellant, Leasing Service Corporation, appeals from the district court's order denying its motion for relief from judgment pursuant to Fed.R.Civ.P. 60(b).  Upon consideration of the briefs, record and oral argument in this case, we AFFIRM based on Judge Hull's order dated April 1, 1987.



*
 Honorable George E. Woods, United States District Court for the Eastern District of Michigan.  Sitting by designation